DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE: February 16, 2022
FROM: Daniel Tsai, Deputy Administrator and Director of Center for Medicaid and CHIP
services
SUBJECT: 2022 Updates to the Health Home Core Health Care Quality Measurement Sets
This Center for Medicaid & CHIP Services (CMCS) Informational Bulletin describes the updates
to the 2022 Health Home Core Set of quality measures for Medicaid individuals with chronic
conditions who receive health home services.
Background
To help ensure that health home enrollees receive high quality care and improved health
outcomes, CMCS, along with stakeholder input, developed and released an initial Health Home
Core Set in 2013. 1 The purpose of the Health Home Core Set is to monitor and assess the overall
quality of care for Medicaid health home enrollees through a uniform set of measures.
Since the inception of the Health Home Core Set, CMCS has collaborated with state Medicaid
agencies to voluntarily collect, report, and use the core set of measures to drive quality
improvement. As of December 2021, 21 states and the District of Columbia have 37 approved
health home programs, with some states submitting multiple state plan amendments (SPAs) to
target different populations. 2
Stakeholder Workgroup
During 2021, a new review process was implemented to ensure the Health Home Core Set of
quality measures assess equitable care and continue to reflect and be responsive to the needs of
the health home population. CMS convened a Medicaid Health Home Core Set Annual Review
Stakeholder Workgroup, which included 14 members representing a diverse set of stakeholders
including state Medicaid agency representatives, health care providers, quality experts and
federal partners with measure expertise. This multi-stakeholder workgroup began the annual
review of the Health Home Core Set by assessing the 2021 Health Home Core Set and
recommending measures for removal and/or addition, in order to strengthen and improve the
Health Home Core Set for 2022. Workgroup members were asked to suggest, discuss, and vote
on the measures based on Health Home Core Set measures which are reported at the program
1 SMD-13-001.pdf (medicaid.gov)

2 Medicaid Health Homes: SPA Overview

level. Additional information about the 2021 Health Home annual review process including the
workgroup recommendations can be found at:
https://www.mathematica.org/features/hhcoresetreview
2022 Health Home Core Set Updates
Based on the input received through this annual review process described above, CMCS will
build upon the 2021 Core Set 3 by adding two new measures:
•

Follow-Up After Emergency Department (ED) Visit for Mental Illness (FUM), NQF
#3489 which measures the percentage of ED visits for beneficiaries age six and older
with a principal diagnosis of mental illness or intentional self-harm and who had a
follow-up visit for mental illness. 4 Two rates are reported for this measure: (1) the
percentage of ED visits for mental illness for which the beneficiary received follow-up
within 30 days of the ED visit; and (2) the percentage of ED visits for mental illness for
which the beneficiary received follow-up within 7 days of the ED visit.

•

Colorectal Cancer Screening (COL), NQF# 0034 which measures the percentage of
patients 50 to 75 years of age who had appropriate screening for colorectal cancer. 5

Effective Date of Revisions to the Core Sets
The 2022 updates to the Core Sets (see attachment) will take effect in the Federal Fiscal Year
(FFY) 2022 reporting cycle. To support states, CMCS will release updated technical
specifications for the Health Home Core Set in spring 2022. 6 States with questions or that need
further assistance with reporting and quality improvement regarding the Health Home Core Set
can submit questions or requests to: MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Sara Rhoades, Health Home Technical
Director, at sara.rhoades@cms.hhs.gov.

3 https://www.medicaid.gov/state-resource-center/medicaid-state-technical-assistance/downloads/2021-health-home-core-set.pdf

Measure Steward: National Committee for Quality Assurance (NCQA)
Measure Steward: National Committee for Quality Assurance (NCQA)
6
Health Home Quality Reporting | Medicaid
4
5

2022 Core Set of Health Care Quality Measures for Medicaid Health Home Programs (Health Home
Core Set)
Measure
Steward

NQF #

Measure Name

Data Collection Method

Core Set Measures
0004

NCQA

Initiation and Engagement of Alcohol and Other Drug Abuse or
Dependence Treatment (IET-HH)

Administrative or EHR

0018

NCQA

Controlling High Blood Pressure (CBP-HH)

Administrative, hybrid, or EHR

0034

NCQA

Colorectal Cancer Screening (COL-HH)*

Administrative, hybrid, or ECDS

0418**/
0418e**

CMS

Screening for Depression and Follow-Up Plan (CDF-HH)

Administrative or EHR

0576

NCQA

Follow-Up After Hospitalization for Mental Illness (FUH-HH)

Administrative

1768**

NCQA

Plan All-Cause Readmissions (PCR-HH)

Administrative

3400

CMS

Use of Pharmacotherapy for Opioid Use Disorder (OUD-HH)

Administrative

3488

NCQA

Follow-Up After Emergency Department Visit for Alcohol and Other
Drug Abuse or Dependence (FUA-HH)

Administrative

3489

NCQA

Follow-Up After Emergency Department Visit for Mental Illness
(FUM-HH)*

Administrative

NA

AHRQ

Prevention Quality Indicator (PQI) 92: Chronic Conditions Composite
(PQI92-HH)

Administrative

Utilization Measures
NA

CMS

Admission to an Institution from the Community (AIF-HH)

Administrative

NA

NCQA

Ambulatory Care: Emergency Department (ED) Visits (AMB-HH)

Administrative

NA

CMS

Inpatient Utilization (IU-HH)

Administrative

* This measure was added to the 2022 Health Home Core Set.
** This measure is no longer endorsed by NQF.
AHRQ = Agency for Healthcare Research & Quality; CMS = Centers for Medicare & Medicaid Services; ECDS = Electronic Clinical Data Systems; EHR =
Electronic Health Record; NA = Measure is not NQF endorsed; NCQA = National Committee for Quality Assurance;
NQF = National Quality Forum.

